DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 06/29/2022 which is a CON of application 16/192,693 filed on 11/15/2018, now U.S. Patent number 11,378,040.  Claims 1 – 19 are examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 14 of U.S. Patent No. 11,378,040.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 is generic to all that is recited in Claim 14 of U.S. Patent No. 11,378,040.  As shown in Table 1 below, Claim 14 of U.S. Patent No. 11,378,040 falls entirely within the scope of Claim 1 or, in other words, Claim 1 is anticipated by Claim 14 of U.S. Patent No. 11,378,040.
Table 1
Patent 11,378,040
Instant Application 17853025
14. A preburner comprising:
1. A swirl preburner comprising:
a first core defining a first     chamber having a first swirl chamber first end and a first swirl chamber second end, the first swirl chamber comprising a first swirl chamber taper portion that transitions a diameter of the first swirl chamber from a first diameter at the first swirl chamber first end to a second smaller diameter at the first swirl chamber second end that is smaller than the first diameter;

a first core defining a first swirl chamber having a first swirl chamber first end and a first swirl chamber second end, the first swirl chamber comprising a first swirl chamber taper portion that transitions a diameter of the first swirl chamber from a first diameter at the first swirl chamber first end to a second smaller diameter at the first swirl chamber second end that is smaller than the first diameter;
a second core defining a second swirl chamber having a second swirl chamber first end and a second swirl chamber second end, the second swirl chamber comprising a second swirl chamber taper portion that transitions a diameter of the second swirl chamber from a third diameter at the second swirl chamber first end to a fourth smaller diameter at the second swirl chamber second end that is smaller than the third diameter, the first diameter being smaller than the third diameter and larger than the fourth smaller diameter; and

a second core defining a second swirl chamber having a second swirl chamber first end and a second swirl chamber second end, the second swirl chamber comprising a second swirl chamber taper portion that transitions a diameter of the second swirl chamber from a third          diameter at the second swirl chamber first end to a fourth smaller diameter at the second swirl chamber second end that is smaller than the third diameter, the first       diameter being smaller than the third          diameter and larger than the fourth smaller diameter; and
a mixing element defining a mixing chamber, the mixing chamber surrounding a portion of the first and second        chamber at least including the first         chamber second end and the second     chamber second end, 
a mixing element defining a mixing chamber, the mixing chamber surrounding a portion of the first and second swirl chamber at least including the first swirl chamber second end and the second swirl chamber second end.

wherein the preburner is disposed downstream of a turbine that drives at least one fluid pump that pumps fluid to at least one of the first core, second core, and mixing element.




Claims 2 - 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 15 -18 and 20 of U.S. Patent No. 11,378,040.  Although the claims at issue are not identical, they are not patentably distinct from each other because dependent Claims 2 - 6 are generic to all that is recited in Claims 15 -18 and 20 of U.S. Patent No. 11,378,040.  As shown in Table 2 below, dependent Claims 2 - 6 of the instant application essentially recite the same limitations of Claims 15 -18 and 20, respectively of U.S. Patent No. 11,378,040.  Therefore, dependent Claims 15 -18 and 20 of U.S. Patent No. 11,378,040 fall entirely within the scopes of dependent Claims 2 - 6 or, in other words, dependent Claims 2 - 6 are anticipated by Claims 15 -18 and 20, respectively of U.S. Patent No. 11,378,040.

Table 2
U.S. Patent No. 11,378,040 claim
Instant application 17/853,025 claim
15
2
16
3
17
4
18
5
20
6



Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 14 of U.S. Patent No. 11,378,040.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 8 is generic to all that is recited in Claim 14 of U.S. Patent No. 11,378,040.  As shown in Table 3 below, Claim 14 of U.S. Patent No. 11,378,040 falls entirely within the scope of Claim 8 or, in other words, Claim 8 is anticipated by Claim 14 of U.S. Patent No. 11,378,040.

Table 3
Patent 11,378,040
Instant Application 17853025
14. A preburner comprising:
8. A swirl preburner comprising:
a first core defining a first     chamber having a first swirl chamber first end and a first swirl chamber second end, the first swirl chamber comprising a first swirl chamber taper portion that transitions a diameter of the first swirl chamber from a first diameter at the first swirl chamber first end to a second smaller diameter at the first swirl chamber second end that is smaller than the first diameter;
a first core defining a first swirl chamber having a first swirl chamber first end and a first swirl chamber second end, the first swirl chamber comprising a first swirl chamber taper portion that transitions a diameter of the first swirl chamber from a first diameter at the first swirl chamber first end to a second smaller diameter at the first swirl chamber second end that is smaller than the first diameter; and 

a second core defining a second swirl chamber having a second swirl chamber first end and a second swirl chamber second end, the second swirl chamber comprising a second swirl chamber taper portion that transitions a diameter of the second swirl chamber from a third diameter at the second swirl chamber first end to a fourth smaller diameter at the second swirl chamber second end that is smaller than the third diameter, the first diameter being smaller than the third diameter and larger than the fourth smaller diameter; and

a second core defining a second swirl chamber having a second swirl chamber first end and a second swirl chamber second end, the second swirl chamber comprising a second swirl chamber taper portion that transitions a diameter of the second swirl chamber from a third         diameter at the second swirl chamber first end to a fourth smaller diameter at the second swirl chamber second end that is smaller than the third diameter, the first                diameter being smaller than the third           diameter and larger than the fourth smaller diameter.
a mixing element defining a mixing chamber, the mixing chamber surrounding a portion of the first and second chamber at least including the first chamber second end and the second     chamber second end, wherein the preburner is disposed downstream of a turbine that drives at least one fluid pump that pumps fluid to at least one of the first core, second core, and mixing element.




Claims 9, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 19, 15, and 17 of U.S. Patent No. 11,378,040.  Although the claims at issue are not identical, they are not patentably distinct from each other because dependent Claims 9, 11, and 12 are generic to all that is recited in Claims 19, 15, and 17 of U.S. Patent No. 11,378,040.  As shown in Table 4 below, dependent Claims 9, 11, and 12 of the instant application essentially recite the same limitations of Claims 19, 15, and 17, respectively of U.S. Patent No. 11,378,040.  Therefore, dependent Claims 19, 15, and 17 of U.S. Patent No. 11,378,040 fall entirely within the scopes of dependent Claims 9, 11, and 12 or, in other words, dependent Claims 9, 11, and 12 are anticipated by Claims 19, 15, and 17, respectively of U.S. Patent No. 11,378,040.

Table 4
U.S. Patent No. 11,378,040 claim
Instant application 17/853,025 claim
19
9
15
11
17
12



Claims 13 - 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 8 of U.S. Patent No. 11,378,040.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 13 - 15 is generic to all that is recited in Claim 8 of U.S. Patent No. 11,378,040.  As shown in Table 5 below, Claim 8 of U.S. Patent No. 11,378,040 falls entirely within the scope of Claims 13 - 15 or, in other words, Claims 13 - 15 are anticipated by Claim 8 of U.S. Patent No. 11,378,040.

Table 5
Patent 11,378,040
Instant Application 17853025
8. A swirl preburner comprising:
13. A swirl preburner comprising:
a first swirl core defining a first swirl chamber having a first swirl chamber first end and a first swirl chamber second end, the first swirl chamber second end defining a first swirl chamber exit port, the first swirl chamber comprising 
a first swirl chamber taper portion that transitions a diameter of the first swirl chamber from 
a first larger diameter at the first swirl chamber first end to a second smaller diameter at the first swirl chamber second end that is smaller than the first larger diameter;
a first      core defining a first swirl chamber having a first swirl chamber first end and a first swirl chamber second end, 

                                                        the first swirl chamber comprising 
“(Claim 14) a first swirl chamber taper portion that transitions a diameter of the first swirl chamber from…”
a first      diameter at the first swirl chamber first end and a second smaller diameter at the first swirl chamber second end that is smaller than the first   diameter; and 

a second swirl core defining a second swirl chamber having a second swirl chamber first end and a second swirl chamber second end, the second swirl chamber second end defining a second swirl chamber exit port, the second swirl chamber surrounding a portion of the first swirl chamber including at least the first swirl chamber second end, the second swirl chamber comprising a 
           a second swirl chamber taper portion that transitions a diameter of the second swirl chamber from 
a third larger diameter at the second swirl chamber first end to a fourth smaller diameter at the second swirl chamber second end that is smaller than the third larger diameter, the first larger diameter being smaller than the third larger diameter and larger than the fourth smaller diameter; and
a second         core defining a second swirl chamber having a second swirl chamber first end and a second swirl chamber second end, 




                                           the second swirl chamber comprising 
“(Claim 15) a second swirl chamber taper portion that transitions a diameter of the second swirl chamber from…”
a third        diameter at the second swirl chamber first end and a fourth smaller diameter at the second swirl chamber second end that is smaller than the third      
            diameter, the first        diameter being smaller than the third 
diameter and larger than the fourth smaller diameter.

a mixing element defining a mixing chamber, the mixing chamber surrounding a portion of the first and second swirl chamber at least including the first swirl chamber second end and the second swirl chamber second end, wherein the swirl preburner drives a pump that pumps a fuel or oxidizer to a propulsive combustion chamber of a rocket engine.




Claims 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 11 and 12 of U.S. Patent No. 11,378,040.  Although the claims at issue are not identical, they are not patentably distinct from each other because dependent Claims 16 and 17 are generic to all that is recited in Claims 11 and 12 of U.S. Patent No. 11,378,040.  As shown in Table 6 below, dependent Claims 16 and 17 of the instant application essentially recite the same limitations of Claims 11 and 12, respectively of U.S. Patent No. 11,378,040.  Therefore, dependent Claims 11 and 12 of U.S. Patent No. 11,378,040 fall entirely within the scopes of dependent Claims 16 and 17 or, in other words, dependent Claims 16 and 17 are anticipated by Claims 11 and 12, respectively of U.S. Patent No. 11,378,040.

Table 6
U.S. Patent No. 11,378,040 claim
Instant application 17/853,025 claim
11
16
12
17



Claims 13 - 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 14 of U.S. Patent No. 11,378,040.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 13 - 15 is generic to all that is recited in Claim 14 of U.S. Patent No. 11,378,040.  As shown in Table 7 below, Claim 14 of U.S. Patent No. 11,378,040 falls entirely within the scope of Claims 13 - 15 or, in other words, Claims 13 - 15 are anticipated by Claim 14 of U.S. Patent No. 11,378,040.

Table 7
Patent 11,378,040
Instant Application 17853025
14. A preburner comprising:
13. A swirl preburner comprising:
a first core defining a first     chamber having a first swirl chamber first end and a first swirl chamber second end, the first swirl chamber comprising 
a first swirl chamber taper portion that transitions a diameter of the first swirl chamber from
a first diameter at the first swirl chamber first end to a second smaller diameter at the first swirl chamber second end that is smaller than the first diameter;
a first core defining a first swirl chamber having a first swirl chamber first end and a first swirl chamber second end, the first swirl chamber comprising 
“(Claim 14) a first swirl chamber taper portion that transitions a diameter of the first swirl chamber from…”
a first diameter at the first swirl chamber first end and a second smaller diameter at the first swirl chamber second end that is smaller than the first diameter; and 

a second core defining a second swirl chamber having a second swirl chamber first end and a second swirl chamber second end, the second swirl chamber comprising 
a second swirl chamber taper portion that transitions a diameter of the second swirl chamber from
a third diameter at the second swirl chamber first end to a fourth smaller diameter at the second swirl chamber second end that is smaller than the third diameter, the first diameter being smaller than the third diameter and larger than the fourth smaller diameter; and
a second core defining a second swirl chamber having a second swirl chamber first end and a second swirl chamber second end, the second swirl chamber comprising 
“(Claim 15) a second swirl chamber taper portion that transitions a diameter of the second swirl chamber from…”
a third diameter at the second swirl chamber first end and a fourth smaller diameter at the second swirl chamber second end that is smaller than the third      diameter, the first diameter being smaller than the third diameter and larger than the fourth smaller diameter.

a mixing element defining a mixing chamber, the mixing chamber surrounding a portion of the first and second chamber at least including the first chamber second end and the second     chamber second end, wherein the preburner is disposed downstream of a turbine that drives at least one fluid pump that pumps fluid to at least one of the first core, second core, and mixing element.




Claims 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 18 and 19 of U.S. Patent No. 11,378,040.  Although the claims at issue are not identical, they are not patentably distinct from each other because dependent Claims 18 and 19 are generic to all that is recited in Claims 18 and 19 of U.S. Patent No. 11,378,040.  As shown in Table 8 below, dependent Claims 18 and 19 of the instant application essentially recite the same limitations of Claims 18 and 19, respectively of U.S. Patent No. 11,378,040.  Therefore, dependent Claims 18 and 19 of U.S. Patent No. 11,378,040 fall entirely within the scopes of dependent Claims 18 and 19 or, in other words, dependent Claims 18 and 19 are anticipated by Claims 18 and 19, respectively of U.S. Patent No. 11,378,040.

Table 8
U.S. Patent No. 11,378,040 claim
Instant application 17/853,025 claim
18
18
19
19



Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 14 of U.S. Patent No. 11,378,040 in view of Hirata Yoshitaka et al. (EP1793165A2).  As shown in Table 1 and discussed above, all the limitations of independent Claim 1 a were taught by independent Claim 14 of U.S. Patent No. 11,378,040.  Claim 14 of U.S. Patent No. 11,378,040 does not teach “wherein the first swirl chamber is axial symmetric about an axis X, wherein the second swirl chamber is axial symmetric about the axis X, and wherein the mixing chamber is axial symmetric about the axis X”.  Hirata Yoshitaka teaches, in Figs. 1A and 1B, a similar swirler having a first swirl chamber (110) is axial symmetric about an axis X (centerline axis), wherein the second swirl chamber (111) is axial symmetric about the axis X (centerline axis), and wherein the mixing chamber (109) is axial symmetric about the axis X (centerline axis).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Claim 14 of U.S. Patent No. 11,378,040, with the first swirl chamber is axial symmetric about an axis X, wherein the second swirl chamber is axial symmetric about the axis X, and wherein the mixing chamber is axial symmetric about the axis X, taught by Hirata Yoshitaka, because all the claimed elements, i.e., the swirler injector/preburner having first swirl chamber is axial symmetric about an axis X, wherein the second swirl chamber is axial symmetric about the axis X, and wherein the mixing chamber is axial symmetric about the axis X, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., having the first swirl chamber, the second swirl chamber, and the mixing chamber all symmetric about an axis X facilitates coaxial injection and mixing of the fluid(s) from the first swirl chamber and the second swirl chamber into the mixing chamber. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 11 of U.S. Patent No. 11,378,040 in view of Frankle et al. (3,851,468).  As shown in Table 9 below, all the limitations of dependent Claim 10 (incorporating independent Claim 8) and were taught by dependent Claim 11 (incorporating independent Claim 8) of U.S. Patent No. 11,378,040; except for “a plurality of second swirl chamber injection ports disposed at the second swirl chamber first end”.  Frankle teaches, in Figs. 1 – 3, a similar swirler injector having a plurality of first swirl chamber (10) injection ports (12 – Fig. 2) disposed at the first swirl chamber first end (shown in Fig.1); and a plurality of second swirl chamber (23) injection ports (22 – Fig. 3) disposed at the second swirl chamber first end (shown in Fig.1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Claim 11 of U.S. Patent No. 11,378,040, with the plurality of second swirl chamber injection ports disposed at the second swirl chamber first end, taught by Frankle, because all the claimed elements, i.e., the swirler injector/preburner having a plurality of first swirl chamber injection ports disposed at the first swirl chamber first end and a plurality of second swirl chamber injection ports disposed at the second swirl chamber first end, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the plurality of second swirl chamber injection ports disposed at the second swirl chamber first end would have facilitated swirling fluid inside said second swirl chamber by tangentially flowing a plurality of fluid streams into said second swirl chamber. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).

Table 9
Patent 11,378,040
Instant Application 17853025
Independent 8. A swirl preburner comprising:
Independent 8. A swirl preburner comprising:
a first swirl core defining a first swirl chamber having a first swirl chamber first end and a first swirl chamber second end, the first swirl chamber second end defining a first swirl chamber exit port, the first swirl chamber comprising a first swirl chamber taper portion that transitions a diameter of the first swirl chamber from a first larger diameter at the first swirl chamber first end to a second smaller diameter at the first swirl chamber second end that is smaller than the first larger diameter;
a first       core defining a first swirl chamber having a first swirl chamber first end and a first swirl chamber second end, 

                                                        the first swirl chamber comprising a first swirl chamber taper portion that transitions a diameter of the first swirl chamber from a first          diameter at the first swirl chamber first end to a second smaller diameter at the first swirl chamber second end that is smaller than the first   diameter; and 

a second swirl core defining a second swirl chamber having a second swirl chamber first end and a second swirl chamber second end, the second swirl chamber second end defining a second swirl chamber exit port, the second swirl chamber surrounding a portion of the first swirl chamber including at least the first swirl chamber second end, the second swirl chamber comprising a second swirl chamber taper portion that transitions a diameter of the second swirl chamber from a third larger diameter at the second swirl chamber first end to a fourth smaller diameter at the second swirl chamber second end that is smaller than the third larger diameter, the first larger diameter being smaller than the third larger diameter and larger than the fourth smaller diameter; and
a second        core defining a second swirl chamber having a second swirl chamber first end and a second swirl chamber second end, 




                                           the second swirl chamber comprising a second swirl chamber taper portion that transitions a diameter of the second swirl chamber from a third         diameter at the second swirl chamber first end to a fourth smaller diameter at the second swirl chamber second end that is smaller than the third diameter, the first                diameter being smaller than the third           diameter and larger than the fourth smaller diameter.
a mixing element defining a mixing chamber, the mixing chamber surrounding a portion of the first and second swirl chamber at least including the first swirl chamber second end and the second swirl chamber second end, wherein the swirl preburner drives a pump that pumps a fuel or oxidizer to a propulsive combustion chamber of a rocket engine.

11. The swirl preburner of claim 8, wherein the first swirl chamber comprises a plurality of first swirl chamber injection ports disposed at the first swirl chamber first end configured to tangentially feed a first fluid into the first swirl chamber at a tangent of a circumference of the first swirl chamber
10. The swirl preburner of claim 8, further comprising: 
a plurality of first swirl chamber injection ports disposed at the first swirl chamber first end; and

a plurality of second swirl chamber injection ports disposed at the second swirl chamber first end.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mixing element” in Claim 1 which is equivalent to "element for mixing”. See Signtech USA, Ltd. v. Vutek, Inc., 174 F.3d 1352, 1356, 50 USPQ2d 1372, 1374-75 (Fed. Cir.1999) ("ink delivery means positioned on ..." invokes 35 U.S.C. 112, sixth paragraph since the phrase "ink delivery means" is equivalent to "means for ink delivery"). MPEP 2181 (A) states that “element for" has been held to be a non-structural generic placeholders that may invoke 35 U.S.C. 112(f): Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst, of Tech. v. Abacus Software, 462 F.3d 1344,1354, 80 USPQ2d 1225,1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886-87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 – 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hirata et al. (EP1793165A2) or, in the alternative, under 35 U.S.C. 103 as obvious over Hirata et al. (EP1793165A2).

    PNG
    media_image1.png
    821
    1085
    media_image1.png
    Greyscale

Regarding Claims 8 and 13, Hirata disclosed, in Figs. 1A, 1B, 4 – 6 and Para. [0014], all the claimed limitations including (Claims 8 and 13) a swirl preburner comprising: a first core defining a first swirl chamber (211) having a first swirl chamber first end (surface between element 202 and 203) and a first swirl chamber second end (outlet end), the first swirl chamber (211) comprising (Claim 8) a first swirl chamber taper portion (shown in Fig. 6 marked-up above) that transitions a diameter of the first swirl chamber from (Claims 8 and 13) a first diameter (labeled ‘4th diameter’) at the first swirl chamber first end (surface between element 202 and 203) to a second smaller diameter (labeled ‘2nd diameter’) at the first swirl chamber second end that is smaller than the first diameter (shown in Fig. 6 marked-up above); and a second core defining a second swirl chamber (212) having a second swirl chamber first end (surface between element 203 and 204) and a second swirl chamber second end (at 213), the second swirl chamber (212) comprising (Claim 8) a second swirl chamber taper portion (shown in Fig. 6 marked-up above) that transitions a diameter of the second swirl chamber from (Claims 8 and 13) a third diameter (labeled ‘3rd diameter’) at the second swirl chamber first end to a fourth smaller diameter (labeled ‘4th diameter’) at the second swirl chamber second end that is smaller than the third diameter (labeled ‘3rd diameter’), the first diameter (labeled ‘4th diameter’) being smaller than the third diameter (labeled ‘3rd diameter’) and larger than the fourth smaller diameter (labeled ‘4th diameter’, shown in Fig. 6 marked-up above).
	Alternatively, if one of ordinary skill in the art would not have realized that Hirata disclosed that the first diameter was smaller than the third diameter and larger than the fourth smaller diameter, then in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; MPEP2144.04(IV)(A).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hirata to have the first diameter being smaller than the third diameter and larger than the fourth smaller diameter because it was held in Gardner v. TEC Syst that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Furthermore, the Supreme Court held in Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”); MPEP 2144.05(II)(A).  It would have been obvious to one of ordinary skill in the art that the first diameter being smaller than the third diameter and larger than the fourth smaller diameter was merely changing the proportions of the swirl preburner/injector taught by Hirata.
Re Claim 9, Hirata discloses or alternative Hirata teaches the invention as claimed and as discussed above, and Hirata further discloses/teaches, in Fig. 6, including wherein the second swirl chamber (212) defines a cylindrical-ring that surrounds the first swirl chamber (211).
Re Claim 10, Hirata discloses or alternative Hirata teaches the invention as claimed and as discussed above, and Hirata further discloses/teaches, in Fig. 6, a plurality of first swirl chamber (211) injection ports (205, at least two shown in Fig. 6 cross-sectional view) disposed at the first swirl chamber first end; and a plurality of second swirl chamber (212) injection ports (206, at least two shown in Fig. 6 cross-sectional view) disposed at the second swirl chamber first end.
Re Claim 11, Hirata discloses or alternative Hirata teaches the invention as claimed and as discussed above, and Hirata further discloses/teaches, in Fig. 6, wherein the first swirl chamber (211) second end defines a first swirl chamber exit port (209), and wherein the second swirl chamber (212) second end defines a second swirl chamber exit port (213) that defined a common face (labeled ‘common face’) with the first swirl chamber exit port (209).
Re Claim 12, Hirata discloses or alternative Hirata teaches the invention as claimed and as discussed above, and Hirata further discloses/teaches, in Fig. 6, wherein the first swirl chamber (211) has circular radial symmetry about an axis X (labeled ‘X-axis’), and wherein the second swirl chamber (212) has circular radial symmetry about the axis X (labeled ‘X-axis’), see the elliptical arrows indicating the swirling direction around axis X of the fluids in the first swirl chamber (211) and the second swirl chamber (212).
Re Claim 14, Hirata discloses or alternative Hirata teaches the invention as claimed and as discussed above, and Hirata further discloses/teaches, in Fig. 6, further comprising a first swirl chamber taper portion (shown in Fig. 6 marked-up above) that transitions a diameter of the first swirl chamber from the first diameter (labeled ‘4th diameter’) at the first swirl chamber first end (surface between element 202 and 203) to a second smaller diameter (labeled ‘2nd diameter’) at the first swirl chamber second end that is smaller than the first diameter (shown in Fig. 6 marked-up above)
Re Claim 15, Hirata discloses or alternative Hirata teaches the invention as claimed and as discussed above, and Hirata further discloses/teaches, in Fig. 6, further comprising a second swirl chamber taper portion (shown in Fig. 6 marked-up above) that transitions a diameter of the second swirl chamber from the third diameter (labeled ‘3rd diameter’) at the second swirl chamber first end to the fourth smaller diameter (labeled ‘4th diameter’) at the second swirl chamber second end that is smaller than the third diameter (labeled ‘3rd diameter’).
Re Claim 16, Hirata discloses or alternative Hirata teaches the invention as claimed and as discussed above, and Hirata further discloses/teaches, in Para. [0032] and Figs. 1A, 1B, and 6, wherein the first swirl chamber (211) comprises one or more first swirl chamber injection ports (205) disposed at the first swirl chamber first end configured to tangentially feed a first fluid into the first swirl chamber (211) at a tangent of a circumference of the first swirl chamber (211).  Alternatively, Hirata teaches, in Para. [0032] and Figs. 1A and 1B, injection port (107) disposed at a swirl chamber (110) first end and configured to tangentially feed a fluid into the swirl chamber (110) at a tangent of a circumference of the first swirl chamber to facilitate swirling said fluid inside said swirl chamber (110).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hirata - Fig. 6 with the teachings of Hirata – Figs. 1A and 1B, to configure the first swirl chamber injection ports (205) to tangentially feed a first fluid into the first swirl chamber (211) at a tangent of a circumference of the first swirl chamber (211) to facilitate swirling said first fluid inside said swirl chamber (211).
Re Claim 17, Hirata discloses or alternative Hirata teaches the invention as claimed and as discussed above, and Hirata further discloses/teaches, in Para. [0041] and Figs. 1A, 1B, and 6, wherein the second swirl chamber (212) comprises one or more second swirl chamber injection ports (206) disposed at the second swirl chamber first end configured to tangentially feed a second fluid into the second swirl chamber (212).  Alternatively, Hirata teaches, in Para. [0041] and Figs. 1A and 1B, injection port (106) disposed at a swirl chamber (111) first end and configured to tangentially feed a fluid into the swirl chamber (111) at a tangent of a circumference of the first swirl chamber to facilitate swirling said fluid inside said swirl chamber (111).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hirata - Fig. 6 with the teachings of Hirata – Figs. 1A and 1B, to configure the second swirl chamber injection ports (206) to tangentially feed a first fluid into the second swirl chamber (212) at a tangent of a circumference of the second swirl chamber (212) to facilitate swirling said second fluid inside said swirl chamber (212).
Re Claim 19, Hirata discloses or alternative Hirata teaches the invention as claimed and as discussed above, and Hirata further discloses/teaches, in Para. [0032] and Figs. 1A, 1B, and 6, wherein the second swirl chamber (212) defines a cylindrical-ring that surrounds the first swirl chamber (211).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (EP1793165A2) in view of Namba et al. (4,438,742).
Re Claim 18, Hirata discloses or alternative Hirata teaches the invention as claimed and as discussed above; except, wherein a ratio of a first length of the first swirl chamber to a first diameter of the first swirl chamber is within a range of 8.0 to 7.0 and wherein a ratio of a second length of the second swirl chamber to a second diameter of the second swirl chamber is within a range of 6.0 to 7.0.
Namba teaches, in Col. 3,1. 58 to Col. 4,1. 10, a chamber where the length was larger than the diameter to facilitate intensifying the swirl of fluid through said chamber so that sufficient directivity was imparted to the fluid when it flowed out of said chamber. Therefore, the ratio of a length to a diameter of a chamber was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that a chamber length greater than the chamber diameter, i.e., ratio greater than one, facilitate intensifying the swirl of fluid through said chamber so that sufficient directivity was imparted to the fluid when it flowed out of said chamber.  Therefore, since the general conditions of the claim, i.e. that the first chamber had a ratio of first length to first diameter and the second chamber had a ratio of second length to second diameter where the ratios were greater than one, were disclosed in the prior art by Hirata and Namba, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hirata to have the ratio of a first length of the first chamber to a first diameter of the first chamber is within the range of 8.0 to 7.0 and wherein a ratio of a second length of the second chamber to a second diameter of the second chamber is within the range of 6.0 to 7.0 to facilitate intensifying the swirl of fluid through said first and second chambers so that sufficient directivity was imparted to the first and second fluids when they flowed out of their respective chambers. Since the second chamber surrounds the first chamber, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the second chamber diameter was greater than the first chamber diameter and therefore the second chamber ratio of length to diameter would be less than the first chamber ratio of length to diameter.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B). In Smith v. Nichols, 88 U.S. 112,118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent". It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741